          Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 1 of 7




 1   KEVIN R. STOLWORTHY, ESQ./SBN 2798
     BRANDON P. JOHANSSON, ESQ./SBN 12003
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     kstolworthy@atllp.com
 5   bjohansson@atllp.com
 6   JAMES C. ORR, JR. ESQ./TX SBN: 15313550
     Admitted Pro Hac Vice
 7   HEYGOOD, ORR & PEARSON
     6363 North State Highway 161 Suite 450
 8   Irving, Texas 75038
     Telephone: (214) 237-9001
 9   Facsimile: (214) 237-9002
     jim@hop-law.com
10
     Attorneys for Conestoga Settlement Services, LLC,
11   Conestoga International, LLC, Conestoga Trust Services, LLC,
     and Michael McDermott
12
                                 UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF NEVADA
14
     KENNETH LANE, et al.,                              CASE NO. 2:20-cv-01716-APG-BNW
15
                   Plaintiffs,
16                                                      JOINT MOTION TO EXCEED PAGE
            v.                                          LIMITS ON:
17
     CONESTOGA SETTLEMENT SERVICES,                     (1) CONESTOGA SETTLEMENT
18   LLC, et al.,                                       SERVICES, LLC; CONESTOGA
                                                        INTERNATIONAL, LLC;
19                 Defendants.                          CONESTOGA TRUST SERVICES,
                                                        LLC; AND MICHAEL
20                                                      MCDERMOTT’S OPPOSITION TO
                                                        PLAINTIFFS’ MOTION FOR
21                                                      APPOINTMENT OF TEMPORARY
                                                        RECEIVER; AND
22
                                                        (2) PLAINTIFFS’ OPPOSITION TO
23                                                      CONESTOGA SETTLEMENT SERVICES,
                                                        LLC; CONESTOGA INTERNATIONAL,
24                                                      LLC; CONESTOGA TRUST SERVICES,
                                                        LLC; AND MICHAEL MCDERMOTT’S
25                                                      MOTION TO DISMISS PURSUANT TO
                                                        RULE 12(B)(2) AND RULE 12(B)(6)
26

27          Plaintiffs and Defendants Conestoga Settlement Services, LLC; Conestoga International,

28   LLC; Conestoga Trust Services, LLC; and Michael McDermott (collectively, the “Conestoga

                                                    1
           Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 2 of 7




 1   Parties”), by and through their attorneys of record, hereby submit this Joint Motion to Exceed Page
 2   Limits on: (1) the Conestoga Parties Opposition to Plaintiffs’ Motion for Appointment of Temporary
 3   Receiver (ECF No. 41) (the “Motion to Appoint Temporary Receiver”); and (2) Plaintiffs’
 4   Opposition to the Conestoga Parties’ Motion to Dismiss Pursuant to Rule 12(b)(2) and Rule 12(b)(6)
 5   (ECF No. 44) (the “Motion to Dismiss”). This Motion is made and based upon the following
 6   Memorandum of Points and Authorities, all papers and pleadings on file, and the argument of
 7   counsel at any hearing.
 8                         MEMORANDUM OF POINTS AND AUTHORITIES
 9          1.      On November 24, 2020, the Plaintiffs filed their Motion to Appoint Temporary
10   Receiver. The Conestoga Parties will be filing an opposition to that Motion.
11          2.      To fairly address all of the issues raised in the Motion to Appoint Temporary
12   Receiver, an additional ten pages (beyond the 24 pages allowed by Local Rule 7-3) is necessary and
13   thus requested by the Conestoga Parties. The Motion to Appoint Temporary Receiver raises a
14   number of issues as to why a receiver should be appointed. The Motion to Appoint Temporary
15   Receiver also attaches almost 900 pages of supporting exhibits related to over ninety different
16   Plaintiffs. The Conestoga Parties need additional pages to be able to address the numerous factual
17   assertions made in the Motion to Appoint Temporary Receiver and to refute the numerous legal
18   grounds raised by Plaintiffs to support their request for the appointment of a receiver.
19          3.      Also on November 24, 2020, the Conestoga Parties filed their Motion to Dismiss. The
20   Plaintiffs will be filing an opposition to that Motion.
21          4.      To fairly address all of the issues raised in the Motion to Dismiss, an additional six
22   pages (beyond the 24 pages allowed by Local Rule 7-3) is necessary and thus requested by the
                                                                1
23   Plaintiffs. The Motion to Dismiss includes over 30-pages of argument and raises a number of issues
24   as to why the Complaint should be dismissed based on both jurisdictional and substantive grounds.
25          5.      Counsel for both Parties have conferred with each other regarding the relief sought
26   herein and do not oppose the requests of either Party.
27
     1
28    The Court previously approved the Conestoga Parties’ request for leave to file the Motion to
     Dismiss in excess of the page limits. (See ECF No. 46.)
                                                         2
           Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 3 of 7




 1          6.      The declaration of James C. Orr, Jr., counsel for the Conestoga Parties, is attached
 2   hereto as Exhibit A and offered in support of this Motion.
 3                                               CONCLUSION
 4          The Parties respectfully request that the Court grant leave for the Conestoga Parties to file
 5   their Opposition to the Motion to Appoint Temporary Receiver with an additional ten pages. The
 6   Parties further respectfully request that the Court grant leave for the Plaintiffs to file their Opposition
 7   to the Motion to Dismiss with six additional pages.
 8
     Dated: January 7, 2021                                  Dated: January 7, 2021
 9
     ARMSTRONG TEASDALE LLP                                  KING & DURHAM PLLC
10

11

12   By:/s/Brandon P. Johansson                              By:/s/Adam Sanderson
     KEVIN R. STOLWORTHY, NV Bar 2798                        MATTHEW L. DURHAM, NV Bar 10342
13   BRANDON P. JOHANSSON, NV Bar 12003                      6385 S. Rainbow Blvd., Suite 220
     3770 Howard Hughes Parkway Suite 200                    Las Vegas, Nevada 89118
14   Las Vegas, Nevada 89169                                 Phone: (702) 833-1100
     Phone: (702) 678-5070
15                                                           ADAM SANDERSON, pro hac vice
     JAMES C. ORR, pro hac vice                              REESE MARKETOS LLP
16   HEYGOOD, ORR & PEARSON                                  750 N. Saint Paul St., Suite 600
     6363 North State Highway 161 Suite 450                  Dallas, Texas 75201-3201
17   Irving, Texas 75038                                     Phone: (214) 382-9810
     Phone: (214) 237-9001
18                                                           Attorneys for Plaintiffs
     Attorneys for Defendants Conestoga Settlement
19   Services, LLC, Conestoga International, LLC,
     Conestoga Trust Services, LLC, and Michael
20
     McDermott
21

22                                                  ORDER

23                                                  IT IS SO ORDERED:

24                                                  ______________________________________
                                                    UNITED STATES DISTRICT JUDGE
25
                                                              January 7, 2021
                                                    DATED: ______________________________
26

27
28

                                                         3
           Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 4 of 7




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 7th day of January, 2021, a true and correct copy of the foregoing
 3   was filed electronically via the Court’s CM/ECF system. Notice of filing will be served on all parties
 4   by operation of the Court’s EM/ECF system, and parties may access this filing through the Court’s
 5   CM/ECF system.
 6                                                    /s/Sheila A. Darling
 7                                                    An employee of Armstrong Teasdale LLP

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                       4
Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 5 of 7




              Exhibit A

              Declaration Of James C. Orr, Jr.




              Exhibit A
           Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 6 of 7




 1   KEVIN R. STOLWORTHY, ESQ./SBN 2798
     BRANDON P. JOHANSSON, ESQ./SBN 12003
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     kstolworthy@atllp.com
 5   bjohansson@atllp.com
 6   JAMES C. ORR, JR. ESQ./TX SBN: 15313550
     Admitted Pro Hac Vice
 7   HEYGOOD, ORR & PEARSON
     6363 North State Highway 161 Suite 450
 8   Irving, Texas 75038
     Telephone: (214) 237-9001
 9   Facsimile: (214) 237-9002
     jim@hop-law.com
10
     Attorneys for Conestoga Settlement Services, LLC,
11   Conestoga International, LLC, Conestoga Trust Services, LLC,
     and Michael McDermott
12

13
                                   UNITED STATES DISTRICT COURT
14
                                    FOR THE DISTRICT OF NEVADA
15
     KENNETH LANE, et al.,                                 CASE NO. 2:20-cv-01716-APG-BNW
16
                    Plaintiffs,
17                                                         DECLARATION OF JAMES C. ORR,
            v.                                             JR., IN SUPPORT OF JOINT MOTION
18                                                         TO EXCEED PAGE LIMITS
     CONESTOGA SETTLEMENT SERVICES,
19   LLC, et al.,

20                  Defendants.

21

22   Pursuant to 28 U.S.C. § 1746,1 hereby declare as follows:
23          1.      My name is James C. Orr, Jr. I am over 21 years of age, of sound mind, and capable
24   of making this declaration. I have never been convicted of a crime involving moral turpitude. The
25   facts stated within this declaration are within my personal knowledge and are true and correct.
26          2.      I am lead counsel in this action for Defendants Conestoga Settlement Services, LLC;
27   Conestoga International, LLC; Conestoga Trust Services, LLC; and Michael McDermott
28   (collectively, the “Conestoga Parties”).

                                                       1
           Case 2:20-cv-01716-APG-BNW Document 63 Filed 01/07/21 Page 7 of 7




 1          3.      On November 24, 2020, Plaintiffs filed their Motion to Appoint Temporary Receiver.
 2   The Conestoga Parties will be filing an opposition to that Motion.
 3          4.      To fairly address all of the issues raised in the Motion to Appoint Temporary
 4   Receiver, an additional ten pages (beyond the 24 pages allowed by Local Rule 7-3) is necessary and
 5   thus requested by the Conestoga Parties. The Motion to Appoint Temporary Receiver raises a
 6   number of issues as to why a receiver should be appointed. The Motion to Appoint Temporary
 7   Receiver also attaches almost 900 pages of supporting exhibits related to over ninety different
 8   Plaintiffs. The Conestoga Parties need additional pages to be able to address the numerous factual
 9   assertions made in the Motion to Appoint Temporary Receiver and to refute the numerous legal
10   grounds raised by Plaintiffs to support their request for the appointment of a receiver.
11          5.      Also on November 24, 2020, the Conestoga Parties filed their Motion to Dismiss. It is
12   my understanding that the Plaintiffs will be filing an opposition to that Motion.
13          6.      It is also my understanding from the Plaintiffs’ counsel that to fairly address all of the
14   issues raised in the Motion to Dismiss, an additional six pages (beyond the 24 pages allowed by
15   Local Rule 7-3) is necessary and thus requested by the Plaintiffs. The Motion to Dismiss includes
16   over 30-pages of argument and raises a number of issues as to why the Complaint should be
17   dismissed based on both jurisdictional and substantive grounds.
18          7.      I have today conferred with counsel for the Plaintiffs regarding the relief sought, and
19   we are both in agreement to the requests proposed in the Motion.
20          I declare under penalty of perjury under the laws of the United States of America that the
21   foregoing is true and correct.
22   Executed on this 7th day of January, 2021.
23                                                          /s/James C. Orr, Jr.
24                                                          JAMES C. ORR, JR., ESQ.

25

26

27
28

                                                        2
